 1    Law Office of
     ROSEMARIE VALDEZ
 2   State Bar No. 017070
     P.O. Box 12552
 3   Tucson, AZ 85732-2552
     Telephone: (520) 307-8827
 4   roseval68@gmail.com
     Attorney for Defendant
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                   20-04786M-LAB
10                  Plaintiff,
11         vs.                                   NOTICE OF CHANGE OF
                                                 PLEA HEARING
12
     Nilson Nabil Larach-Barahona,
13
                    Defendant.
14
15
           Notice is hereby given that the Change of Plea hearing for the defendant named
16
     above will be heard on September 11, 2020 at 10:30 a.m.
17
18
           RESPECTFULLY SUBMITTED: September 3, 2020
19
20
21                                                 /s/Rosemarie Valdez
                                                   ROSEMARIE VALDEZ
22                                                 Attorney for Defendant
23   ECF copy to:
24
     All ECF participants
25
26
27
28
